Citation Nr: 1547919	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Network Authorization and Payment Center
 in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred from April 9, 2012 to April 13, 2012 at Scottsdale Shea Medical Center (SSMC) in Scottsdale, Arizona in the approximate amount of $1000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an initial July 2012 decision of the Phoenix VA Medical Center (VAMC).  The case is now under the jurisdiction of the VA Fort Harrison Network Authorization and Payment Center.  

On his August 2013 Form 9, the Veteran requested a Board hearing at a local VA office.  That hearing was scheduled to take place on July 22, 2014.  However, the Veteran did not appear and did not communicate a desire to reschedule.  


FINDINGS OF FACT

The Veteran has a permanent and total disability rating and the treatment he received at SSMC from April 9, 2012 to April 13, 2012 is reasonably shown to have been for a continued medical emergency. 


CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical expenses incurred at SSMC from April 9, 2012 to April 13, 2012 have been met.  38 U.S.C.A. §§ 1728 (West 2015); 38 C.F.R. §§ 17.120, 17.121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has a total and permanent 100% disability rating for VA compensation purposes.  He lives in Scottsdale, Arizona and suffers from coronary artery disease.  On March 15, 2012, he had had a drug eluting stent placed.  Soon thereafter, he was admitted to the Phoenix VAMC, which is approximately 17 miles from his home, for follow-up care.  A previous catheterization had shown a moderate lesion to the left anterior descending artery but prior to April 11, 2012, no intervention had been performed in relation to this lesion.  

On April 9, 2012, the Veteran was experiencing continuous chest pain that was not relieved by over-the-counter medication.  As a result, he called 911 and was subsequently evaluated and treated at the SSMC emergency room.  (SSMC is approximately one mile from the Veteran's home).   Physicians at SSMC determined that the Veteran's coronary artery disease required additional placement of two stents and thus, he remained at SSMC until April 13th to have these stents placed and to recover from the operation.  He now seeks payment or reimbursement of the outstanding cost the medical expenses he incurred for this treatment.  To date VA has provided payment or reimbursement for the costs of the initial April 9th emergency room visit but denied payment or reimbursement for the remainder of the SSMC treatment.   

According to the August 2013 statement of the case, the outstanding cost of this remaining treatment is approximately $1000.  

In this regard, it would be of great help to the Board if, in the future, the VAMC and the Veteran make clear the exact amount in dispute prior to certify the case to the Board. 

As VA has already paid or reimbursed the expenses associated with initial emergency room visit, it has conceded that this initial April 9, 2012 SSMC treatment was for a medical emergency and that federal facilities were unavailable to provide it.  38 C.F.R. § 17.120 (a)(2-3).  Thus, the only remaining question in this case is whether a continuing medical emergency was present during the remaining period the Veteran was treated at SSMC (i.e. from April 9, 2012 to April 13, 2012).  38 C.F.R. § 17.121.  

In his notice of disagreement received in April 2013, the Veteran indicated that he was not able to be transferred to a VA facility after his SSMC emergency room visit because his treating SSMC physicians needed to put in a two piece stent.  He noted that because the area containing the artery through which the stent procedure would be performed (i.e. the groin area) was still swollen from the previous stenting procedure in March 2012, the SSMC physicians needed to wait until April 11th before they could perform the stenting procedure.  Then, after he underwent the procedure and had sufficiently recovered, he was transferred to the Phoenix VAMC on April 13th.  The Veteran also noted that he had furnished the VA fee basis office with a prescription from one of his SSMC treating physicians, indicating the physician's medical judgment that the Veteran should not have been transferred until after the stenting procedure.  

Affording the Veteran the benefit of the doubt, the post-emergency room SSMC treatment beginning on April 9, 2012 and continuing through April 13, 2012 was for a continued medical emergency.  In this regard, the Veteran has affirmatively reported that his treating physicians at SSMC specifically advised him that he would not be safe for transfer to the Phoenix VA until after undergoing the stent procedure and the Board does not find a basis in the record for finding this report not credible.  Claims and appeals processing officials from the Phoenix VAMC and the Fort Harrison Network and Authorization Payment Center have concluded that the emergency situation actually ended on April 9, 2012, subsequent to the Veteran's SSMC emergency room visit.  However, there is no indication from the record that this determination took into account the specific judgments of the treating SSMC physicians who were contemporaneously evaluating the Veteran during the time period in question and who were directly responsible for his care at that time.  Without such an indication, the Board does not have a basis to conclude that the VAMC and payment center findings are based on sound medical judgment.  See 38 C.F.R. § 17.121(a).  Also this determination must be based, in part, on what the Veteran reasonably believed at that time.     

Accordingly, resolving all reasonable doubt in the Veteran's favor, a continued medical emergency was present from April 9, 2012 to April 13, 2012 and payment or reimbursement of the costs of the care received at SSMC for this time period is warranted.  38 C.F.R. § 3.102, 17.121(a).  

The Board notes that the exact amount of payment or reimbursement sought in this case is unclear from the existing evidence of record.  Consequently, based on the non-specific mention in the August 2013 statement of the case, the Board has considered whether payment or reimbursement in the amount of approximately $1000 is warranted in this case.  The Board has considered remanding this case back to the VAMC, however, in light of the amount involved, the facts of this case, and the cost of a remand, the Board wishes to avoid unneeded delay, if possible.  If the actual unpaid cost of the medical expenses incurred by the Veteran is significantly higher than $1000, this case may need to be reconsidered.   In the future, the VAMC and the payment center are advised to be sure to identify the specific dollar amount requested in an appeal prior to certifying it to the Board. 

Finally, while the Board understands the facts of this case, the Veteran is advised that VA health care is not, in the established sense, "health insurance."  Consequently, he should make every effort, when possible, to get treatment at a VA health care facility in light of the very high cost of private medical treatment and to provide VA the ability to help as many Veterans as possible.  

ORDER

Payment of or reimbursement for private medical expenses incurred from April 9, 2012 to April 13, 2012 at Scottsdale Shea Medical Center (SSMC) in Scottsdale, Arizona in the approximate amount of $1000 is granted.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


